72 F.3d 128NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.
In Re:  Floyd Glenn WILLIAMS, Petitioner.
No. 95-8081.
United States Court of Appeals, Fourth Circuit.
Submitted Nov. 16, 1995.
Decided Dec. 12, 1995.

On Petition for Writ of Mandamus.  (CA-95-989-DKC)
Petition denied by unpublished per curiam opinion.  Floyd Glenn Williams, Petitioner Pro Se.
PETITIONER DENIED.
Before MICHAEL and MOTZ, Circuit Judges, and BUTZNER, Senior Circuit Judge.
PER CURIAM:


1
Floyd Glenn Williams petitioned this court for a writ of mandamus, alleging undue delay in the district court.  Williams filed a habeas corpus petition pursuant to 28 U.S.C. Sec. 2254 (1988) on April 3, 1995.  The district court filed a show cause order.  The Respondents requested, and the district court granted, two extensions of time to respond.  The Respondents answered the petition on September 15, 1995.


2
The writ of mandamus is a drastic remedy and should only be granted in those extraordinary situations when no other remedy is available.  In re Beard, 811 F.2d 818, 826 (4th Cir.1987).  Because there has been recent, significant action in the case, we find that there has been no undue delay in the district court.  Therefore, although we grant leave to proceed in forma pauperis, we deny Williams' petition for a writ of mandamus.  We dispense with oral argument because the facts and legal contentions are adequately present in the materials before the Court and argument would not aid the decisional process.

PETITION DENIED